DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiplexer, first and second receive filter, low noise amplifier and receive switch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant discloses in claim 1 a receive module of a communication device, the receive module comprising: a multiplexer  ( The term multiplexer is only disclosed in claim 1.    The figures discloses a transmit and receive module comprising a duplexer including a common terminal, a transmit terminal, a receive terminal, a transmit filter, and a receive filter.)   comprising common terminal , a first receive terminal, a second receive terminal, a first receive filter, and a second receive filter, the first receive filter being connected between the common terminal and the first receive terminal and the second receive filter being connected between the common terminal and the second receive filter (The  specification  discloses  the transmit filter is connected to the common terminal and the transmit terminal, and the receive filter is connected to the common terminal and the receive terminal) ; a low-noise amplifier (The term low noise amplifier is only disclosed in  the claims) configured to amplify a radio-frequency receive signal from the first receive terminal or from the second receive terminal; and a receive switch  ( A switch 11 connects the antenna 3 to the high-band transmitter-and-receiver 2H or the low-band transmitter-and-receiver 2L.)  configured to selectively connect the first receive terminal or the second receive terminal to the low-noise amplifier, wherein: the multiplexer is configured to receive the radio- frequency receive signal at the common terminal and output the radio-frequency receive signal from the first receive terminal or the second receive terminal, and a pass band of the first receive filter is a receive band of the radio-frequency receive signal.
Therefore, the specification does not provide support for a multiplexer,  a first and  second  receive filter, a low noise amplifier and a pass band of the first receive filter being  a receive band of the radio frequency receive signal.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,771,102. Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/983,417
10,771,102

a bandpass filter; and
an adjusting circuit and a low-noise amplifier connected in
series with the bandpass filter,
wherein as graphed on a Smith chart, an impedance of the
bandpass filter intersects a center point of noise figure
circles at which a noise figure of the low-noise amplifier is
minimized, and a center point of gain circles at which a gain of
the low-noise amplifier is maximized.
11. A transmit-and-receive module comprising: a bandpass filter; a switch having a common terminal connected to the bandpass filter, a transmit terminal, and a receive terminal, wherein the switch is configured to selectively switch the transmit-and-receive module between a transmit mode and a receive mode; a matching circuit and a power amplifier connected in series to the transmit terminal; and an adjusting circuit and a low-noise amplifier connected in series to the receive terminal, the adjusting circuit being connected to an input terminal of the low-noise amplifier, wherein: when the transmit-and-receive module is in the transmit mode, the switch is configured to selectively connect the bandpass filter to the transmit terminal, when the transmit-and-receive module is in the receive mode, the switch is configured to selectively connect the bandpass filter to the receive terminal, and as graphed on a Smith chart, an impedance of the bandpass filter as seen from the input terminal of the low-noise amplifier intersects a center point of noise figure circles at which a noise figure of the low-noise amplifier is minimized, and a center point of gain circles at which a gain of the low-noise amplifier is maximized.

  
 The band pass filter of 10, 771,102 is connected in series with the adjusting circuit and the low noise amplifier through the receive terminal of the switch .  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2021

/K.E.G/
  Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843